Title: 18th.
From: Adams, John Quincy
To: 


       This afternoon I wrote a couple of letters to send by Mr. Atkins, who goes to Boston to’morrow. One for N. Freeman, and the other from for Wm. Cranch, and as I could not finish before dark, I ventured to stay in the office till seven o’clock. I then went with Townsend, to Mr. Atkins’s, to give him the letters: Miss Dashwood was there: a young Lady from Boston. She speaks thick, and quick, which is at present all I have to say of her; except that by candle-light, she looks handsome. I came home, and then went with the Doctor to Mrs. Emery’s. There we found Mrs. Jackson, and Miss Fletcher. Mrs. Jackson, looks better than I ever saw her, and was in high spirits. She talk’d almost all the time, and would have talk’d well, had she not appeared rather too fond, in repeating some gentleman’s speeches, to render every word, even those which are most superfluous; words which if used before women, even by a man, at least argue ill-breeding; but which the lips of every woman, ought to be ignorant of pronouncing: Miss Fletcher sat two hours, and scarcely opened her mouth. The poor girl is in love, and when her friend is absent, she can utter nothing but sighs. This evening it is true, she had no chance to speak, but she was not only silent but absent. She did not appear to enjoy the conversation, and all Mrs. Jackson’s wit, could scarcely soften her features to a smile.
       After they were gone, we sat there about half an hour in chat with Miss Emery: she is Thompson’s favorite, and in this as in many other instances, he shows the goodness of his taste.
      